Citation Nr: 1027259	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-32 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for impingement syndrome of the left shoulder (minor).

2.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971, 
including a tour of duty in Vietnam from September 1970 to August 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims for service connection 
for PTSD, residuals of a neck injury, and a gallbladder disorder 
as secondary to malaria.  In July 2005, the Veteran was afforded 
a video-conference hearing before a Veterans Law Judge who is no 
longer with the Board; however, the Veteran has communicated his 
desire to proceed with this matter without another hearing before 
the Board.

Thereafter, in a decision dated in October 2005, the Board denied 
the issues of entitlement to service connection for residuals of 
a neck injury and malaria with a secondary gallbladder disorder, 
and remanded the issue of entitlement to service connection for 
PTSD for further evidentiary development.  The Veteran 
subsequently appealed the Board's October 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, pursuant to a Joint Motion for Partial Remand filed in 
July 2006, vacated the Board's decision to the extent it denied 
the claims for service connection for residuals of a neck injury 
and malaria with a secondary gallbladder disorder.  In October 
2006, the Board remanded the claims for further development and 
for the issuance of a Statement of the Case with respect to 
claims for an initial disability rating in excess of 20 percent 
for impingement syndrome of the left shoulder (minor) and TDIU.  
In April 2009, the Board remanded the claims again in order to 
obtain VA medical examinations.

The Board further notes that, in August 2008, the Veteran's 
representative filed a timely notice of disagreement with the 
RO's January 2008 assignment of an initial 30 percent disability 
rating for PTSD.  A substantive appeal was filed in October 2009, 
and the issue was merged with the current appeal in January 2010.

In March 2010, the Veteran's representative also requested an 
extension of time in order to submit additional evidence in 
support of the Veteran's claim.  In June 2010, additional 
argument in support of the Veteran's claim was submitted by the 
Veteran's representative.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran's impingement syndrome of the left shoulder is 
not productive of the minor arm being limited to 25 degrees from 
the side.

2.  The Veteran's PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks; 
however, it has not been productive of occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, abnormal speech, panic attacks, 
difficulty in understanding complex commands, impairment of long-
term memory, impaired judgment, or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 20 
percent for impingement syndrome of the left shoulder have not 
been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5024-5201 (2009).

2.  The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States Supreme Court (Supreme Court) held that the blanket 
presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

The Board notes that this is an appeal arising from initial 
grants of service connection; and as the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify the Veteran in this case has been satisfied.  
See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in 
correspondence provided by the RO, the Veteran was notified of 
the type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, Social Security 
Administration, and private medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  The Veteran has been 
medically evaluated.  In sum, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the mandates 
of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, concerning the claim for 
the depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Impingement Syndrome of the Left Shoulder (Minor)

The Veteran seeks an initial disability rating in excess of 20 
percent for his left shoulder impingement syndrome.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Here, the Veteran is currently assigned a 20 percent disability 
rating for his left shoulder disability pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5024-5201.  Diagnostic Code 5024 provides 
that tenosynovitis will be rated on limitation of motion of 
affected parts, as degenerative arthritis, which in this case 
would be Diagnostic Code 5201 (limitation of motion of the arm).

Under Diagnostic Code 5201, a 20 percent disability rating is 
contemplated for limitation of motion of the minor arm at 
shoulder level.  A 20 percent disability rating is also warranted 
when the minor arm is limited to midway between side and shoulder 
level.  A maximum schedular disability rating of 30 percent is 
warranted when the minor arm is limited to 25 degrees from the 
side.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran is 
right-hand dominant and, as such, minor, as opposed to major, 
shoulder disability ratings are applicable to the left arm.  38 
C.F.R. § 4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased disability rating for 
impingement syndrome of the left shoulder.  The medical evidence 
of record does not show that his minor arm is limited to 25 
degrees from the side.  The February 2005 VA joints examination 
report indicated that the Veteran had flexion to 110 degrees 
(with end-point pain) and abduction to 90 degrees (also with 
pain).  Internal and external rotation were found to be within 
normal limits, as was the rest of the shoulder's ranges of 
motion.  The July 2009 VA joints examination report found the 
Veteran to have 110 degrees of flexion, 130 degrees of abduction, 
90 degrees of external rotation, and 90 degrees of internal 
rotation, with objective evidence of pain with active motion.  
Treatment records do not document any significant disparity in 
range of motion.  The regulations define normal range of motion 
for the shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (2009).  As such, the Veteran has not been shown to 
have met the criteria for an increased disability rating under 
Diagnostic Code 5201.

Nevertheless, the Board has also considered whether an increased 
disability rating would be in order under other relevant 
diagnostic codes.  While the Board has considered whether an 
increased disability rating would be in order under other 
relevant diagnostic codes, such as that governing ankylosis of 
scapulohumeral articulation and other impairment of the humerus, 
the Board finds that the criteria for a rating in excess of 20 
percent for the left shoulder disability are simply not met.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5200 and 5202 (2009).  In this 
regard, the medical evidence of record does not show the Veteran 
to have ankylosis of scapulohumeral articulation or other 
impairment of the humerus.  Although the July 2009 VA examination 
did find the Veteran to have giving way, pain, stiffness, 
weakness, and guarding of movement, there was no deformity, 
instability, incoordination, effusions, inflammation, or locking 
episodes.  Nor was there any episodes of dislocation or 
subluxation.  Therefore, the Board finds that the Veteran is not 
entitled to a higher or separate disability rating under 
Diagnostic Codes 5200 and 5202.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased disability rating for the Veteran's left shoulder 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain on numerous occasions. 
However, the effect of the pain in the Veteran's left shoulder is 
contemplated in the currently assigned 20 percent disability 
rating under Diagnostic Codes 5024-5201.  Indeed, the April 2005 
rating decision specifically contemplated this pain in its 
assignment of the 20 percent disability rating.  The Veteran's 
complaints do not, when viewed in conjunction with the medical 
evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would warrant 
an increased disability rating.  In fact, the July 2009 VA 
examiner stated that the Veteran does not suffer from pain 
following repetitive motion or additional limitations after three 
repetitions of range of motion.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
disability rating for the Veteran's impingement syndrome of the 
left shoulder.

Additionally, the Board has considered the testimony and 
statements of the Veteran as to the extent of his current 
symptoms.  He is certainly competent to report that his symptoms 
are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.   
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased disability rating or that the rating criteria should 
not be employed, he is not competent to make such an assertion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements or 
testimony to be probative as to the facts under consideration). 

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119. However, there 
appears to be no identifiable period of time since the effective 
date of service connection, during which the left shoulder 
disability warranted a disability rating higher than 20 percent.  
Thus, the benefit-of-the doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

PTSD

The Veteran also seeks a disability rating in excess of 30 
percent for his PTSD.  

Under the relevant rating criteria, a  30 percent disability 
rating is assigned for a psychiatric disorder (including PTSD) 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability rating is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent disability rating is warranted where there is 
evidence of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; disorientation 
to time or place; memory loss for names of close relatives, own 
occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Here, the Veteran was afforded a PTSD examination in November 
2007, at which time he was assigned a GAF score of 65 (indicative 
of some mild symptoms or some difficulty in social, occupational, 
or school functioning).  Upon examination, he was clean and 
appropriately dressed.  His speech was unremarkable, although his 
affect was restricted and his mood was depressed.  His 
orientation was intact as to person, time, and place.  His 
thought process and thought content were unremarkable, and he 
understood the outcome of his behavior.  He was of average 
intelligence and had insight as to his psychiatric problems.  He 
did not exhibit inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  His 
impulse control was fair, and he reported no prior episodes of 
violence.  However, his motivation was adversely affected due to 
depressed mood and low self esteem.  His remote, recent, and 
immediate memory were normal

The Veteran was afforded his most recent VA PTSD examination in 
July 2009, at which time he was again assigned a GAF score of 65.  
Upon examination, he appeared clean and appropriately dressed.  
His speech was clear and coherent.  His affect was appropriate 
and his mood was eurythmic.  His attention was intact, although 
he was easily distracted.  His orientation was intact as to 
person, time, and place.  His thought process and thought content 
were unremarkable, and he understood the outcome of his behavior.  
He was of average intelligence and had insight as to his 
psychiatric problems.  Although his sleep routine was described 
as erratic and inconsistent, he did not exhibit delusions, 
hallucinations, inappropriate behavior, obsessive or ritualistic 
behavior, or homicidal or suicidal thoughts.  His impulse control 
was good, and he reported no prior episodes of violence.  His 
remote memory and recent memory were normal, although his 
immediate memory was mildly impaired.  

The Veteran has been married over 37 years, has two adult 
daughters, and "gets along with everybody."  He reported good 
relationships with his neighbors where he has lived for the past 
20 years.  He further reported exaggerated startle response as 
well as recurrent, distressing dreams of his PTSD stressors, and 
tries to avoid thoughts, feelings, or conversations associated 
with the trauma.  He claims he has difficulty falling and staying 
asleep, and describes recollections, emotional reactions, and 
physiological reactions related to his military memories on a 
weekly and monthly basis with variable intensity and duration.  

Based on this evidence, the Board finds that a rating in excess 
of the currently-assigned 30 percent evaluation is not warranted 
for the Veteran's PTSD.  As noted above, the Veteran's speech is 
normal and his affect is not flattened.  He does not experience 
any panic attacks and he exhibits good judgment.  His remote and 
recent memory is normal, while his immediate memory is only 
mildly impaired.  Significantly , as demonstrated by his marriage 
of over 37 years and good relationships with his neighbors for 
approximately 20 years, he does not have difficulty in 
establishing and maintaining effective social relationships.  
This type of symptomatology is already contemplated by the 
currently assigned 30 percent disability rating.

The competent medical evidence of record does not establish 
flattened affect; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  As such, the schedular criteria for a 50 
percent disability rating have not been met.

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating.

Additionally, the Board has considered the testimony and 
statements of the Veteran as to the extent of his current 
symptoms.  He is certainly competent to report that his symptoms 
are worse, however, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as enumerated 
in the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent medical 
professionals.   See Layno, 6 Vet. App. at 470; Massey, 7 Vet. 
App. at 208.  To the extent that the Veteran argues or suggests 
that the clinical data supports an increased disability rating or 
that the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu, 2 Vet. App. 
at 494.

Consideration has been given to "staged ratings" since service 
connection was made effective, however, there appears to be no 
identifiable period of time since the effective date of service 
connection, during which the PTSD warranted a disability rating 
higher than 30 percent.  The preponderance of the evidence is 
against a disability rating higher than 30 percent for the 
Veteran's PTSD.  Thus, the benefit- of-the doubt doctrine does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49. 


ORDER

An initial disability rating in excess of 20 percent for 
impingement syndrome of the left shoulder (minor) is denied.

An initial disability rating in excess of 30 percent for PTSD is 
denied.



REMAND

Unfortunately, a remand is required in this case as to the issue 
of entitlement to a TDIU.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2009).

The Veteran will be entitled to a TDIU upon establishing he is in 
fact unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  Consideration may be given to his 
level of education, any special training, and previous work 
experience in making this determination, but not to his age or 
impairment from disabilities that are not service connected 
(i.e., unrelated to his military service).  See 38 C.F.R. §§ 
3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities - provided there is one disability ratable 
at 60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to 
meet the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the Veteran's disabilities may be considered under 
subjective criteria.  If the Veteran is unemployable by reason of 
his disabilities, occupational background, and other related 
factors, an extraschedular total rating may also be assigned on 
the basis of a showing of unemployability alone.  See 38 C.F.R. § 
4.16(b).

In this case, the Veteran's PTSD has been rated as 30 percent 
disabling, his impingement syndrome of the left shoulder has been 
rated as 20 percent disabling, and his neck injury has been rated 
as 10 percent disabling.  His combined evaluation for 
compensation is 50 percent.  Thus, the minimum percentage 
requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have not 
been met.

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, a TDIU may be granted on an extraschedular basis in 
exceptional cases when the Veteran is  unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the 
record reflects that the Veteran is 60 years old and was last 
employed in 1994 as an airport skycap and baggage handler.  He 
retired due to the physical pain associated with his service-
connected neck and left shoulder disabilities.  He completed two 
years of junior college and an additional two years of business 
college.  

In an April 2001 decision, the Social Security Administration 
granted the Veteran Disability Insurance Benefits, having found 
that he had not engaged in substantial gainful activity since May 
5, 1998.  Acknowledging that the Veteran had performed some work 
activity since 1994, it determined that none of this work 
resulted in earnings at the level of substantial gainful 
activity.  Significantly, the Social Security Administration 
based its decision solely on the Veteran's degenerative disc 
disease of the cervical spine, status post cervical discectomy 
and fusion, and a history of depression, all conditions for which 
the Veteran is service connected.  The Social Security 
Administration found that these impairments were "severe" under 
Social Security rules and regulations and rendered the Veteran 
unable to perform a full range of sedentary work.  

Similarly, a July 2009 VA examination report indicated that the 
Veteran's physical disabilities rendered him unable to 
participate in chores, shopping, exercise, sports, and 
recreation, and had a moderate effect on his ability to drive and 
travel.  The examiner opined that the Veteran's service connected 
cervical spine and left shoulder disabilities would limit his 
ability to do physical labor requiring lifting, driving, or 
carrying.  A July 2009 VA psychiatric examiner opined that the 
Veteran's PTSD symptoms could be aggravated and exacerbated by 
his physical disabilities, thus making mental activity difficult 
on occasion.  Although the Veteran expressed a desire to be 
functional in employment, he was limited primarily by his 
physical state rather than mental impairment.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the 
Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88,94-
97 (1995), held that the Board cannot award a TDIU under 38 
C.F.R. § 4.16(b) in the first instance because that regulation 
requires that the RO first submit the claim to the Director of 
the Compensation and Pension Service for extraschedular 
consideration.  Indeed, in Bowling, the Court reversed the Board 
only to the extent that the Board concluded that the Veteran "was 
ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, 
it does not appear that the RO submitted the Veteran's TDIU claim 
to the Director of Compensation and Pension for extraschedular 
consideration.  As such, this matter must be remanded so that the 
RO can do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for a 
VA medical examination or examinations, to be 
conducted by a qualified physician, to 
ascertain whether one or more of his service-
connected disabilities (PTSD, impingement 
syndrome of the left shoulder, and neck 
injury) have made the Veteran incapable of 
sustaining regular substantially gainful 
employment.  In forming the opinion, the 
examiner should disregard both the age and 
the non-service-connected disabilities of the 
Veteran.

2.  Thereafter, if the schedular requirements 
set forth in 38 C.F.R. § 4.16(a) are not met, 
the RO shall refer the claim of entitlement 
to a TDIU to the Under Secretary for Benefits 
or the Director of Compensation and Pension 
Services for consideration of assignment of 
an extra-schedular disability rating.

3.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


